This document constitutes part of a prospectus covering securities
that have been registered under the Securities Act of 1933, as amended.



WESTERN REFINING, INC. EQUITY INCENTIVE PLAN
RESTRICTED SHARE UNIT AWARD AGREEMENT


Western Refining, Inc., a Delaware corporation (the “Company”), hereby grants to
[___________________] (the “Participant”) this Award of Restricted Share Units
(“RSUs”) pursuant to the 2010 Incentive Plan of Western Refining, Inc. (the
“Plan”) upon the following terms and conditions:
Name of Participant:
 
 
 
Grant Date:
 
 
 
Number of RSUs:
 



1.This Award is subject to all terms and conditions of this Award Agreement and
the Plan. The terms of the Plan are hereby incorporated by reference.
Capitalized terms not otherwise defined herein shall have the meaning assigned
to such term in the Plan.
2.    Each RSU represents a right to a future payment equal to the Fair Market
Value of one Share at the time of such payment. Such payment may, at the
Committee’s election, be in cash or Shares or a combination thereof.
3.    To the extent dividends are paid on Shares after the Grant Date and prior
to the settlement, forfeiture or cancellation of an RSU (such period, the
“Dividend Accrual Period”), the Participant shall be entitled to receive, at the
time such RSU is settled in accordance with its terms, a payment in an amount
equal to the value (without interest) of the dividends that would have been paid
on the Shares underlying such RSU had such Shares been outstanding during the
Dividend Accrual Period (any such dividends, the “Accrued Dividends”).
Notwithstanding the foregoing, to the extent an RSU is forfeited or cancelled,
any Accrued Dividends with respect to such RSU shall be forfeited in full.
4.    Subject to the terms and conditions of the Plan and this Award Agreement,
and subject to the Participant’s continued employment, defined below, as of the
relevant Vesting Date, as hereinafter defined, the Participant shall be entitled
to receive (and the Company shall deliver to the Participant) the number of
Shares underlying the RSUs (or a cash payment therefor) in accordance with the
following schedule. For purposes of this Award Agreement, “Vesting Date” shall
mean the dates set forth below and any other date on which the RSU becomes
nonforfeitable in accordance with Section 5. Except as provided in Section 5,
the RSU shall be settled by the delivery of Shares, or the value thereof, on or
promptly following the Vesting Date applicable thereto, but not later than
December 31 of the year in which such Vesting Date occurs.

Restricted Share Unit Award
Page 1 of 5

--------------------------------------------------------------------------------






On or after Vesting Date
But Not Later Than
Shares
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



5.    (A) If the Participant terminates employment for any reason prior to the
vesting of any RSUs in accordance with the schedule set forth in Section 4
hereof, any unvested RSUs hereunder as of the date of such termination shall
automatically be forfeited and cancelled by the Company unless provided
otherwise by any employment contract between the Participant and the Company or
otherwise accelerated by the Committee, in its sole discretion. Notwithstanding
the foregoing, all RSUs not then vested shall immediately become nonforfeitable
if Participant’s employment, defined below, is terminated due to Participant’s
Disability or death.
(b)     In the event of a Change in Control, as hereinafter defined, any RSUs
which have not yet become nonforfeitable shall accelerate and become
nonforfeitable immediately upon the Change in Control.
(c)     For purposes of this Award, a “Change in Control” shall occur on any one
of the following:
(i)
the date that any one person, or more than one person acting as a group (as
defined for purposes of Section 409A), acquires ownership of stock of the
Company that, together with stock held by such person or group, constitutes more
than 50 percent of the total fair market value or total voting power of the
stock of the Company. Notwithstanding the foregoing, it will not be a change in
control if the controlling shareholders, as defined in the Company’s Form 10-K
filed on February 9, 2008, acting individually or as a group (as defined for
purposes of Section 409A), acquire ownership of stock of the Company that,
together with stock held by such person or group, constitutes more than 50
percent of the total fair market value or total voting power of the stock of the
Company.

(ii)
the date a majority of members of the Company’s board of directors is replaced
during any 12-month period by directors whose appointment or election is not
endorsed by a majority of the members of the Company’s board of directors before
the date of the appointment or election.

(iii)
the date that any one person, or more than one person acting as a group (as
defined for purposes of Section 409A), acquires (or has acquired during the
12-month period ending on the date of the


Restricted Share Unit Award
Page 2 of 5

--------------------------------------------------------------------------------






most recent acquisition by such person or persons) assets from the Company that
have a total gross fair market value equal to or more than 40 percent of the
total gross fair market value of all of the assets of the Company immediately
before such acquisition or acquisitions. For this purpose, gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
(iv)
The events specified in this Section 5(c) are intended to be events that in each
case would be treated as a change in ownership or control of the Company or of a
substantial portion of its assets, for purposes of Section 409A, and shall be
interpreted accordingly.

(d)     If Participant’s employment with the Company terminates other than by
reason of Disability or death, the RSUs (to the extent not then vested) shall be
forfeited as of the date Participant’s employment, defined below, so terminates
unless provided otherwise by any employment contract between the Participant and
the Company or otherwise accelerated by the Committee, in its sole discretion.
6.    For purposes of this Award Agreement, Participant shall be considered to
be in the employment of the Company as long as Participant remains an Employee
of either the Company, a parent or subsidiary corporation (as defined in section
424 of the Code) of the Company, or a corporation or a parent or subsidiary of
any corporation assuming this Agreement, or as long as Participant remains a
director of the Company, as the case may be. Any question as to whether and when
there has been a termination of such employment, and the cause of such
termination, shall be determined by the Committee in its sole discretion, and
its determination shall be final.
7.    The Company shall have the right to take any action as may be necessary or
appropriate to satisfy any federal, state or local tax withholding obligations,
including, but not limited to, the right to withhold cash or shares sufficient
to pay any amount required to be withheld and to cause such shares to be sold
and the proceeds remitted to the Company. In the event that the proceeds of such
sale are less than the legally required withholding amount, the Company may
withhold the difference from any cash or shares then or thereafter payable to
Participant. The Company makes no commitment or guarantee to Participant that
any federal or state tax treatment will apply or be available to any person
eligible for benefits under this Award Agreement.
8.    An RSU does not represent an equity interest in the Company, and carries
no voting rights. The Participant will not have any rights of a shareholder with
respect to the RSUs until the Shares have been delivered to him.
9.    Notices hereunder and under the Plan, if to the Company, shall be
delivered to the Plan Administrator (as so designated by the Company) or mailed
to the Company’s principal office, Western Refining, Inc., 123 West Mills
Avenue, Suite 200, El Paso, Texas

Restricted Share Unit Award
Page 3 of 5

--------------------------------------------------------------------------------






79901, attention of the Plan Administrator, or, if to the Participant, shall be
delivered or mailed to the Participant’s address as the same appears on the
records of the Company.
10.    All decisions and interpretations made by the Board or the Committee with
regard to any question arising hereunder or under the Plan shall be binding and
conclusive on all persons. In the event of any inconsistency between the
provisions of this Award Agreement and the Plan, this Award Agreement shall
govern.
11.    By accepting this Award, the Participant acknowledges receipt of a copy
of the Plan, agrees to be bound by the terms and conditions set forth in this
Award Agreement and the Plan, as in effect from time to time, and agrees to
enter into any such written representations, warranties and agreements and
execute any such documents as the Company may reasonably request in order to
comply with the terms of this Award Agreement, the Plan, any securities laws or
any other applicable laws, rules or regulations.
12.    This Award Agreement shall be governed by the laws of the state of Texas
without giving effect to its choice of law provisions. The state or federal
courts sitting in Dallas County, Texas shall be the exclusive venue for any
dispute regarding the Plan or this Award Agreement.
13.    In the event that any provision of this Award Agreement shall be held
illegal, invalid or unenforceable for any reason, such provision shall be fully
severable and shall not affect the remaining provisions of this Award Agreement,
and this Award Agreement shall be construed and enforced as if the illegal,
invalid or unenforceable provision had never been included herein.
[REMAINDER OF PAGE INTENTIONALLY BLANK]









Restricted Share Unit Award
Page 4 of 5

--------------------------------------------------------------------------------








WESTERN REFINING, INC.
By:
 
Name:
Title:



 
Acknowledged and Agreed
 
PARTICIPANT
Name:
 
Date:
 












Restricted Share Unit Award
Page 5 of 5